DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.
 	
Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on June 16, 2021. Claims 1, 3-5, and 12 have been amended. Claims 2, 6, 11 and 17 have been canceled. Claims 20-25 have been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-10, 12-16 and 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-10, 12-16, 20, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frei et al. (US 7,621,286 B2).
Regarding claim 1,Frei discloses an arrangement for spraying a fluid to a web of material (conveyor ware, type of material is a matter of material worked upon, the “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115), comprising:
a chamber (inside of conveyor ware washers) through which said web of material runs in a direction of advancement (64); and
a number of valves (4/6/8/10) arranged within said chamber, the valves being adapted and configured to spray fluid on said web of material when said web of material is running through the chamber, each valve comprising a spray nozzle (5/7/9/11);
wherein each spray nozzle comprises an elongated opening (Fig. 3 and Col. 2 line 18) extending along an axis (Fig. 3);
wherein at least two of said number of valves (4/6/8/10) are arranged spaced on a common axis (26) running through a center point of each valve (as shown in Fig. 3); and
wherein said valves are arranged adjacent each other and said axis of said elongated opening is inclined in relation to said common axis (26) in a manner such that when the web of 
Regarding claim 12, Frei discloses an arrangement for spraying a fluid to a piece of material (62 conveyor ware, type of material is a matter of material worked upon, the “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115), comprising:
a chamber (inside of conveyor ware washer) having an inlet and an outlet (where material enters and exits), the chamber being adapted and configured to pass the web of material from the inlet to the outlet in a direction of advancement through the chamber (Fig. 4); and
an applicator (42) configured to spray fluid on said material when the web of material passes through the chamber in the advancement direction;
wherein said applicator comprises a first (4) and a second valve (6) arranged within said chamber and each valve comprising a spray nozzle (5/7);
wherein each spray nozzle comprises an elongated opening (Fig. 3) extending along an axis (Fig. 3);
wherein said longitudinal axis of said valve and said axis of the elongated opening of the corresponding nozzle span a plane;

wherein said plane inclined in relation to said common axis (as shown in Fig. 3), and the spray pattern created the spray nozzle of the first valve is spaced in the advancement direction (64) from the spray pattern of the spray nozzle of the second valve,
and the spray pattern created by the first spray nozzle (4) is spaced from the spray pattern created by the second spray nozzle in a direction transverse to the web advancement direction (64).
Regarding claim 14, Frei discloses an arrangement for spraying fluid onto a web of material (conveyor ware, type of material is a matter of material worked upon, the “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115) which is adapted and configured to run from an elongated chamber to an elongated inlet and an elongated outlet (where material enters and exits) in a direction of advancement (64) and, between which a central plane is formed (Fig. 4); 
wherein said spray chamber comprises a number of spray nozzles (18) which are disposed in at least one inner wall of the chamber and which are aligned in parallel to a central axis of the elongated chamber (as shown in Fig. 2); 
wherein each spray nozzle has an elongated spray opening (5/7/9/11) which is configured to spray fluid in a spraying direction towards the central plane (as shown in Fig. 3);
wherein each elongated spray opening defines a spray plane in the spraying direction, said spray plane being inclined with respect to the central plane of the chamber, whereby an inclination angle is formed at an intersection between the central plane and the spray plane (as 
Regarding claims 3 and 15, the inclination of each plane is between 10 and 80 degrees in relation to said common axis (Col. 3 lines 14-20 ).
Regarding claim 5, each plane of said arrangement has the same degree of inclination (as shown in Fig. 3).
Regarding claim 7, a fluid applicator (42) having a number of valves (4/6/8/10) arranged adjacent each other on said common axis (Fig. 3).
Regarding claim 8, wherein a first portion of said number of valves are arranged adjacent each other on a first side of a first chamber portion of said chamber (Fig. 4) configured to spray said fluid on a first side of said web of material, and a second portion of said number of valves are arranged adjacent each other on a second side of a second chamber portion of said chamber, configured to spray said fluid on a second side of said web of material (Fig. 4).
Regarding claim 9, at least four valves (4/6/8/10) on each said of sad chamber (Fig. 4).
Regarding claim 10, said common axis is a horizontal axis (arbitrary axis as reference points are not defined).
Regarding claim 13, Frei discloses a spray unit comprising an arrangement as described above.
Regarding claim 16, said chamber comprises two sets of inclined spray nozzles (Fig. 4) arranged aligned in opposite inner walls of the chamber on either side of the material running through the chamber (Fig. 4).
Regarding claims 20, 22, and 24, wherein the main spray pattern created by the valves (4/6/8/10) together extend continuously across said web of material (Fig. 4).



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 18, 19, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al.
Regarding claims 4, 18 and 19, Frei fails to disclose the inclination of each plane is between 10 and 30 degree, about 30 degree. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the inclination angle to 30 degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is inclination angle of 30 degree which achieves the recognized result of generating desire spray patterns to effectively target to various conveyor ware, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752